Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 7, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on 1/7/2022 amending claims 1-2, 4-6 and 9-10, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-10 are currently pending in the instant application. 

Response to Remarks
Applicant amends claims 1-2, 4-6 and 9-10, maintains the applied prior arts fail to render the amended independent claims 1, 9 and 10 (thus along with their dependent claims) obvious.
However, all three independent claims appear to have 35 U.S.C. 112(b) indefiniteness issue, as explained in the 35 USC § 112 claim rejections section below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1, 9 and 10 (and some of their dependent claims) language contains the limitation “a correlation coefficient” (that corresponds to a correlation between an optical axis vector which corresponds to a gaze direction of the user and a marker vector that connects a position of the marker image with a position of the eye), but the claim language fails to provide any criteria or formula on what the “correlation coefficient” should be. The Office has noticed that Application Specification provides certain support for the term. However, when interpreting the claim language, it is improper to import claim limitations from the Specification. See MPEP 2111.01 (II) ). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout; Ralph F. et al. (US 20110214082) in view of Sellen; Abigail Jane et al. (US 20150316981 A1) and Vertegaal; Roel et al. (US 20060110008 A1)
As to claim 1, Osterhout discloses an information processing apparatus (Fig. 1 [0124]), comprising: circuitry ([0124] ... A processor, which may include a memory and an operating system), configured to: control a display screen of a mobile terminal ([0124] ... A processor, which may include a memory and an operating system, may control the LED light source and the optical display) 
Osterhout fails to explicitly disclose a displaying a marker image. 
However, in a related field of endeavor, Sellen discloses a gaze tracking equipment calibration system and method which display a marker image at a first position in a first corner region of the display screen ([0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence
Marker 400 at the upper right hand corner region serves as an example of the claimed first position in a first corner region). 
It would have been obvious to one of ordinary skill in the art to apply Sellen 's calibration method into Osterhout‘s information processing apparatus, to “solve any or all of the disadvantages of known gaze tracker calibration systems”, as revealed by Sellen in [0004]. 
The combination of Osterhout and Sellen continues to teach control a light source of the mobile terminal to irradiate an eye of a user with infrared light control an imaging unit of the mobile terminal to acquire a first captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the first position (Osterhout [0259] In embodiments the eyepiece may be able to determine where the user is gazing, ... referring to FIG. 15E, transmitted light 1508E, such as infrared light, may be reflected 1510E from the eye 1504E and sensed at the optical display 502 (e.g. with a camera or other optical sensor). The information may then be analyzed to extract eye rotation from changes in reflections); 
determine a correlation coefficient (The term “correlation coefficient” is indefinite as the claim language fails to provide any criteria or formula on what it  should be. Please see 35 U.S.C. 112(b) above) that corresponds to a correlation between an optical axis vector which corresponds to a gaze direction of the user and a marker vector that connects a position of the marker image with a position of the eye; 
determine whether first acquisition of the optical axis vector, succeeds based on the correlation coefficient that is greater than or equal to a threshold value;
control, based on the determination that the first acquisition of the optical axis vector fails based on the correlation coefficient that is less than the threshold value (The preceding subject matter is indefinite as it is related to and based on the indefinite term “correlation coefficient”), the display screen to move the marker image from the first position to a second position in the first corner region (Sellen Fig. 4 mark 402. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence). 
Sellen Fig. 4 discloses four calibration marks in four corner regions, but fails to disclose a calibration mark at a second position in the first corner region. 
However, in a similar field of endeavor, Vertegaal discloses an eye tracking calibration system with more than one calibration marks in each of the four corner regions (Fig. 10(b) [0063] ... an illuminator mounted on or near a surface, object, or visual scene on which eye movements are tracked (see, for example, 1000 in FIG. 10). 
The combination of Osterhout, Sellen and Vertegaal continues to teach the second position in the first corner region is closer to a center of the display screen than the first position (Vertegaal teaches 16 markers (Illuminators) in Fig. 10(b). Marker 1000 located at the upper right hand corner as the first position in a first corner region similar to Sellen, the marker directly below serves as the second position marker), 
a distance between the second position in the first corner region and the first position in the first corner region is lesser than a distance between the second position and the center of the display screen (Vertegaal Fig. 10(b) as shown), 
and  the first corner region is different from a specific region that includes the center of the display screen (The claimed “specific region” has only one requirement, namely, it includes the center of the display screen. 
A circular region enclosing the calibration target at the center of the display screen, as one example of the claimed specific region, will be different from any corner region because this circular region does not have a corner); control the imaging unit to acquire a second captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the second position; determine whether second acquisition of the optical axis vector succeeds based on the second captured image; and calibrate gaze detection, which is performed by the mobile terminal, based on the determination that the second acquisition of the optical axis vector succeeds based on the second captured image (Sellen Fig. 2: steps 206, 208, 210. [0027-30] ). 
It would have been obvious to one of ordinary skill in the art to integrate Vertegaal 's eye tracking calibration method into Osterhout‘s modified information processing apparatus, because it “will improve the accuracy of our calibration-free tracking to that of subjects with normal vision. It should also be noted that the invention applies equally to an eye having a non-spherical cornea”, as revealed by Vertegaal in [0061]. 

As to claim 2, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: control, based on the determination that the first acquisition of the optical axis vector succeeds based on the correlation coefficient that is greater than or equal to the threshold value (The preceding subject matter is indefinite as it is related to and based on the indefinite term “correlation coefficient”), the display screen to move the marker image from the first position to a third position in a second corner region of the display screen, wherein the second corner region is different from the first corner region (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence); control the imaging unit of the mobile terminal to acquire a third captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the third position; determine whether third acquisition of the optical axis vector succeeds based on the third captured image; control, based on the determination that the second acquisition of the optical axis vector succeeds based on the second captured image, the display screen to move the marker image from the second position to a fourth position of the display screen in the second corner region, wherein the fourth position is closer to the center of the display screen than the third position; control the imaging unit to acquire a fourth captured image of the eye of the user while the light source irradiates the eye of the user and the marker image is displayed at the fourth position; determine whether fourth acquisition of the optical axis vector succeeds based on the fourth captured image; and calibrate the gaze detection based on a successful combination of the first acquisition and the third acquisition of the optical axis vector or a successful combination of the second acquisition and the fourth acquisition of the optical axis vector (The preceding limitation is a repetition of subject matter already claimed, which has been disclosed by Sellen Fig. 2: steps 206, 208 and Fig. 4 as explained). 

As to claim 3, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 2, wherein the first corner region is opposite to the second corner region (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence)

As to claim 4, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to control, based on the determination that the first acquisition of the optical axis vector fails based on the correlation coefficient that is less than the threshold value (The preceding subject matter is indefinite as it is related to and based on the indefinite term “correlation coefficient”), the display screen to move the marker image from the first position in a horizontal direction of the display screen (Sellen Fig. 4 mark 400. [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence). 

As to claim 5, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: compare the optical axis vector (Application claim 1 language defines an optical axis vector as one which “corresponds to a gaze direction of the user by a pupil-corneal reflection method”. Osterhout teaches in [0259] In embodiments the eyepiece may be able to determine where the user is gazing) with the marker vector and determine that each of the first acquisition and the second acquisition of the optical axis vector succeeds based on a result of the comparison that the optical axis vector and the marker vector have a specific relationship (Sellen Fig. 2: steps 206, 208, 210. [0027-30] ). 

As to claim 6, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 1, wherein the circuitry is configured to: control, based on the determination that the first acquisition of the optical axis vector succeeds based on the correlation coefficient that is greater than or equal to the threshold value (The preceding subject matter is indefinite as it is related to and based on the indefinite term “correlation coefficient”), the display screen to move the marker image from the first position to a third position in a second corner region of the display screen, wherein the second corner region is different from the first corner region (Sellen [0031] Two or more calibration marks 400 are displayed at display 116. The calibration marks may be displayed simultaneously (as shown in FIG. 4) or in sequence); and decrease a movement speed of the marker image as the marker image approaches the third position (Osterhout [0174] One technique of image stabilization is performed on digital images as they are formed. ... This technique is applicable to video cameras, shifting the electronic image from frame to frame of the video in a manner sufficient to counteract the motion. ... In some techniques, the speed of the images may be slowed in order to add the stabilization process to the remainder of the digital process, and requiring more time per image. These techniques may use a global motion vector calculated from frame-to-frame motion differences to determine the direction of the stabilization). 


As to claim 7, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 6, wherein the first corner region is opposite to the second corner region (As explained in the examples given in claims 1 and 6)

As to claim 8, Osterhout, Sellen and Vertegaal further disclose the information processing apparatus of claim 1, wherein the mobile terminal is a head-mounted display ( Osterhout abstract: This disclosure concerns an interactive head-mounted eyepiece with ... ). 

As to claim 9,  Osterhout, Sellen and Vertegaal teach the information processing apparatus operated by the driving method of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 9 is rejected on the same grounds as claim 1. 

As to claim 10,  Osterhout [131], Sellen and Vertegaal teach a non-transitory computer-readable medium that stores a computer-executable program performing steps as detailed in claim 1 above. 
Therefore claim 10 is rejected on the same grounds as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621